Caton, C. J. From an inspection of this record, it is manifest that in Missouri, where the judgment was rendered, distinctions in the forms of actions have been abolished, and that technically, the action was neither debt nor assumpsit, and in giving effect to judgments in that State, we should treat them precisely as their courts would treat them, and not apply the technical rules of the common law by which different forms of action are designated. The judgment on which this action was brought was not in fact or in form, either debt or assumpsit, but in substance the judgment was in assumpsit, according to our designation of actions. It was for the amount of-the note and interest on which that action was brought, in a gross sum, which was the damages which the plaintiff had sustained, by reason of the default of the defendant to pay as he had agreed. We are not to give to the words of the record, where the forms of actions have been abolished, the same strict and technical signification which we do here, where those forms are still retained, for the reason that they were not used in such technical sense. We think the record was properly admitted, and the judgment must be affirmed. Judgment affirmed.